David Newbern, Justice.  Lannie R. Blasingame is employed by petitioner Riverside Furniture Corporation which is a subsidiary of the other petitioner, Arkansas Best Corporation. The petitioners contend that Blasingame has filed a complaint against them in Sebastian County Circuit Court of which the court lacks jurisdiction because jurisdiction resides exclusively in the Arkansas Workers’ Compensation Commission. We deny the petition because it is at best premature. Blasingame suffered an admittedly compensable job-related knee injury in 1985 for which he received workers’ compensation benefits. He thereafter complained of a back injury and received benefits from Riverside’s group medical self-insurance coverage. Still later, he filed for further workers’ compensation benefits on the ground that the back injury stemmed from his earlier compensable injury. Riverside refused further medical insurance benefits on the ground that they were not available to Blasingame if his injury was job related. Riverside defended the workers’ compensation claim on the ground that Blasingame had an unauthorized change of physician and that the back injury was not job-related. The petitioners have abstracted their responses to requests for admissions in which they admit that Blasingame’s back problems are not related to any on-the-job injury and that “[t]he workers’ compensation opinion . . . specifically found: ‘5. The claimant has failed to prove a causal relationship between any present back complaints he may have and his compensable injury.’ ” Blasingame’s complaint alleged (1) fraud on the ground that the company handbook said he would be covered either by the group medical insurance or workers’ compensation for any injury or sickness occurring during his employment, (2) breach of contract based on the handbook provisions as well as the express promise of a Riverside employee that Blasingame would be covered by the medical insurance even though the other employee knew Blasingame thought his back problems were job-related, (3) intentional infliction of emotional distress for malicious withholding of medical insurance benefits, and (4) violation of the federal Employees Retirement Income Security Act, 29 U.S.C. §§ 1001 through 1461 (1982), which provides, at § 1132 (a)(1)(B) and (e), that a state court may hear a claim of an employee seeking to recover benefits due under medical and disability insurance plans. The trial court denied the petitioners’ motion to dismiss the complaint because of the allegation of the express promise to pay medical insurance benefits. The brief of the petitioners states Blasingame’s claim is still pending before the workers’ compensation commission. Apparently the decision of an administrative law judge that the injury is not job-related has been appealed to the full commission. Clearly, if Blasingame should prevail before the commission some, if not all, of his contentions before the circuit court would be lost because of Ark. Code Ann. § 11-9-105(a) (1987) which provides that the workers’ compensation remedies are “exclusive of all other rights and remedies of such employee ... on account of such injury or death,” See White v. Appollo-Lakewood, Inc., 290 Ark. 421, 720 S.W.2d 702 (1986); Cain v. National Union Life Ins. Co., 290 Ark. 240, 718 S.W.2d 444 (1986); Sontag v. Orbit Valve Co., Inc., 283 Ark. 191, 672 S.W.2d 50 (1984).  Should the decision of the administrative law judge be affirmed, it would be clear that Blasingame’s alleged injury would not be covered by the workers’ compensation law. The petitioners argue that in that event Blasingame would have elected the workers’ compensation remedy to the exclusion of any other, citing Sontag v. Orbit Valve Co., Inc., supra. That case is distinguishable, as there the employee received workers’ compensation benefits for the alleged injury, and the injury thus obviously was covered by the workers’ compensation law and the exclusivity statutory provision applied. Here we do not yet have a final determination whether the workers’ compensation law applied to the injury in question. Under these circumstances we decline to hold that Blasingame has made an election such that he is barred from any of the relief he has sought in the event it is ultimately determined that his injury was not job-related and thus not covered by the Workers’ Compensation Law. See 2A A. Larson, Workmen’s Compensation Law, § 67.30 (1987). Petition denied. Hays, J., dissents.